DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-5 in the reply filed on 10/11/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/17/2019 is being considered by the examiner.
The information disclosure statement (IDS) submitted on 01/08/2020 is being considered by the examiner.
The information disclosure statement (IDS) submitted on 10/12/2020 is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  there is a period at "a passive film is 0.001 or more." but this is not the end of the claim, MPEP 6080.1(m) requires the claim to end with a period and for periods to not be used elsewhere except for abbreviations.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "improved contact resistance" in claim 1 is a relative term which renders the claim indefinite.  The term "improved" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The claim shall be interpreted as the term not being present.
The term “may” in claim 4 renders the claim indefinite. The term allows for the contact resistance to be either within or outside the claimed range. The claim shall be interpreted as “the contact resistance of the stainless steel is 20 mΩ cm2 or less”.
Claims 2-3 and 5 are rejected due to dependence upon claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tarutani (WO-2016129598-A1), hereinafter Tarutani.
	Regarding Claim 1, Tarutani teaches a stainless steel containing the elements shown in Table 1.
Table 1
Element
Claim
Tarutani
Citation
Relationship
C
0-0.02
0.001-0.03
P. 43 Par. 12
Overlapping
N
0-0.02
0.001-0.007
P. 44 Par. 11
Within
Si
0-0.25
0.2-1.5
P. 43 Par. 13 – P. 44 Par. 1
Overlapping
Mn
0-0.2
0.01-1.5
P. 44 Par. 2
Overlapping
P
0-0.04
0.035 or less
P. 44 Par. 3
Within
S
0-0.02
0.01 or less
P. 44 Par. 4
Within
Cr
25-34
22.5-35
P. 44 Par. 7
Encompassing
Ti
0-0.5
0.001-0.35
P. 45 Par. 8
Within
Nb
0-0.5
0.001-0.35
P. 45 Par. 8
Within
Sn
0-0.6
0.1-2.5
P. 45 Par. 3
Overlapping



It is noted that the claimed “for a Polymer Electrolyte Membrane Fuel Cell (PEMFC) separator” is considered an intended use of the claimed steel, not affecting the claimed structure.
Tarutani does not explicitly disclose the claimed value of formula 1 (X/Sn) with respect to the atomic ratio of X and Sn in the region within 3 nm in thickness of a surface of a passive film is 0.001 or more where X is Cl or F.
It is noted by the examiner that the method of production of the steel is hot-rolling and cold-rolling the claimed composition and soaking the steel in an acid solution containing at least one of Cl or F according to instant specification P. 4 Par. 7 – P. 5 Par. 2.
Tarutani further teaches the processing including hot-rolling (P. 48 Par. 11), cold-rolling (P. 49 Par. 1), and a spray etching treatment using ferric chloride (P. 46 Par. 8) which contains chlorine and is acidic as well as dipping in a nitric-hydrofluoric acid solution (P. 48 Par. 12) which is the same as the specification’s hot-rolling, cold-rolling, and soaking the steel in an acid solution containing at least one of Cl or F.
Since Tarutani teaches the composition and processing as discussed above, a person having ordinary skill in the art would expect the claimed value of formula 1 with respect to the atomic ratio of X and Sn in the region within 3 nm in thickness of a surface of a passive film is 0.001 or more where X is Cl or F to flow naturally from the steel according to Tarutani.

Regarding Claim 2, Tarutani teaches the claim elements as discussed above. Tarutani does not explicitly disclose the claimed contact resistance index defined by formula 2 (Cr + 10Sn) relating to the content of Cr and Sn is 25 or more and the value of formula 3 ((10*Sn)/Cr) with respect to the atomic 
Since Tarutani teaches the composition and processing as discussed above, a person having ordinary skill in the art would expect the claimed contact resistance index defined by formula 2 (Cr + 10Sn) relating to the content of Cr and Sn is 25 or more and the value of formula 3 ((10*Sn)/Cr) with respect to the atomic ratio of Sn and Cr in a region within 3 nm in thickness from the surface of the passive film is 0.001 or more to flow naturally from the steel according to Tarutani.

Regarding Claim 3, Tarutani teaches the claim elements as discussed above. Tarutani does not explicitly disclose the claimed value of formula 3 is 0.004 or more.
Since Tarutani teaches the composition and processing as discussed above, a person having ordinary skill in the art would expect the claimed value of formula 3 is 0.004 or more to flow naturally from the steel according to Tarutani.

Regarding Claim 4, Tarutani teaches the claim elements as discussed above. Tarutani further teaches the steel being designed to have a low contact resistance (P. 40 Par. 9, P. 42 Par. 4). 
Tarutani does not explicitly disclose the claimed contact resistance of the stainless steel is 20 mΩ cm2 or less.
Since Tarutani teaches the composition and processing as discussed above as well as the steel being designed to have a low contact resistance, a person having ordinary skill in the art would expect the claimed contact resistance of the stainless steel is 20 mΩ cm2 or less to flow naturally from the steel according to Tarutani.


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/JACOB J GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736